DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In view of the Appeal Brief filed on 12/20/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868                 


Claim Objections
Claim(s) 55, 68, and 82 are objected to because of the following informalities:  
Regarding claim 55, “the correlated output” in step (d) should read “the cross-correlated output” to be consistent with the previously recited limitation in step (c).  Claim 82 has a similar issue.
Claim(s) 68 recite phrase “the sampled electromagnetic decay response” in line 9. The Examiner suggests amending the phrase to recite “the electromagnetic decay response” to restore antecedent clarity.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 55-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 55, “the electromagnetic decay response" in line 6 lacks adequate antecedent basis.    Furthermore, it is not clear what the electromagnetic decay response is or where the response comes from.  Therefore, it is not clear how the step (b) of sampling is performed.  
Step (c) recites “cross correlating the sampled electromagnetic decay response with a pre-constructed basis function”.   This function appears to be performed by the digital signal processor 15.  For a computer-implemented claim limitation that performs a specific computer function, the specification must disclose an algorithm for performing the claimed specific computer functions.  The specification does not disclose any specific algorithm for cross correlating that is performed by the digital signal processor 15.  An algorithm is defined, e.g., as a finite sequence of steps for solving a logical or mathematical problem or performing a task. MPEP § 2181(II)(B).  Fig. 5 illustrates a processing flow within the DSP unit 15 which illustrates “cross correlation” by the box 53.  This box is labeled cross correlation but the specification does not describe any algorithm for performing cross correlation.   
The limitation in step (c) “the pre-constructed basis function simulating the effects of magnetic changes that are a consequence of inserting the electrically conductive objects into the detection space” renders the claim indefinite.  The specification does not describe what the pre-constructed basis function is nor how the basis function would simulate the effects of magnetic changes.  This limitation is discussed in the 
 “Simulating the effects of magnetic changes that are a consequence of inserting the electrically conductive objects” in step (c) is indefinite for the following reasons.  Simulating is defined as “the representation of the behavior or characteristics of one system through the use of another system” (dictionary.com).  What are the effects of magnetic change?  Since the effects of magnetic change are unknown it is not clear how the effects of magnetic changes are simulated.   It is not clear how “the effects of magnetic changes” are obtained by inserting “the objects” in the space when the objects are not known.    
	The claimed “cross-correlated output” in step (c) is not described with respect to any magnitude peaks and therefore it is not clear how to analyze the output for magnitude peaks.
	Regarding claim 56, “the difference signal” lack antecedent basis because there is no step of obtaining a difference signal. When in the method does the placing and removing take place?   It is unclear what this difference signal corresponds to or how to obtain it.   It is therefore unclear how to simulate an unknown difference signal.    Claim 56 further recites “an electrically conductive object.” The relationship between “an electrically conductive object” in claim 56 and the “electrically conductive objects” recited in claim 55 is unclear.   What is the object recited in claim 56 and how is it related to the detecting the presence or absence of the electrically conductive objects as recited in claim 55?  
Claim 69 recites essentially the same limitations as claim 56 and is rejected for the reasons outlined above with respect to claim 56.

	Regarding claim 57, “the effects of placing” lack antecedent basis because there is no step of placing.  How many effects are there for placing a single object in a space?  It is unclear what the effects corresponds to or how to obtain them.   It is therefore unclear how to simulate the effects.    Claim 57 further recites “an electrically conductive object.” The relationship between “an electrically conductive object” in claim 57 and the “electrically conductive objects” recited in claim 55 is unclear.   What is the object recited in claim 57 and how is it related to the detecting the presence or absence of the electrically conductive objects as recited in claim 55?  
Claim 70 recites essentially the same limitations as claim 57 and is rejected for the reasons outlined above with respect to claim 57.

	Regarding claim 58, “the inductive change” lack antecedent basis because there is no step of placing an electrically conductive object.    It is unclear what the inductive change corresponds to or how to obtain it.   It is therefore unclear how to simulate the inductive change.    Claim 58 further recites “an electrically conductive object.” The relationship between “an electrically conductive object” in claim 58 and the “electrically conductive objects” recited in claim 55 is unclear.   What is the object recited in claim 58 and how is it related to the detecting the presence or absence of the electrically conductive objects as recited in claim 55?  
Claim 71 recites essentially the same limitations as claim 58 and is rejected for the reasons outlined above with respect to claim 58.

	Regarding claim 59, “the effects” lack antecedent basis because there is no step of placing an electrically conductive object.    It is unclear what “the effects” correspond to or how to obtain them or how to measure them.   It is unclear how this pre-constructed basis function is related to detecting the presence or absence of electrically conductive objects as recited in claim 55.  Claim 59 further recites “an electrically conductive object.” The relationship between “an electrically conductive object” in claim 59 and the “electrically conductive objects” recited in claim 55 is unclear.   What is the object recited in claim 59 and how is it related to the detecting the presence or absence of the electrically conductive objects as recited in claim 55?  
Claim 72 recites essentially the same limitations as claim 59 and is rejected for the reasons outlined above with respect to claim 59.

	Regarding claim 60, “the effects” and “the presence of noise” lack antecedent basis.    It is unclear what “the effects” correspond to or how to obtain them or how to measure them.  It is unclear what “the detection space includes the presence of noise” means.  What is the noise? It is unclear how this pre-constructed basis function is related to detecting the presence or absence of electrically conductive objects as recited in claim 55.  Claim 60 further recites “an electrically conductive object.” The relationship between “an electrically conductive object” in claim 60 and the “electrically conductive objects” recited in claim 55 is unclear.   What is the object recited in claim 60 and how is 
Claim 73 recites essentially the same limitations as claim 60 and is rejected for the reasons outlined above with respect to claim 60.
   
Claim 67 recites “scanning for any electrically conductive objects embedded in the load in accordance with the method of claim 65.”  This renders the claim indefinite because claim 65 is directed toward detecting the absence or presence of electrically conductive objects within a detection space and does not recite any load or scanning.  It is not clear how the step of scanning can be performed according to the method of claim 65.  

Regarding claim 68, “the electromagnetic decay response" in line 7 lacks adequate antecedent basis.    Furthermore, it is not clear what the electromagnetic decay response is or where the response comes from.  Therefore, it is not clear how the monitoring means monitors this signal.  
The claimed “data processing unit” appears to correspond to element digital signal processor (DSP) 15.  The data processing unit is recited as performing a specific function of “cross correlating the sampled electromagnetic decay response.” For a computer-implemented claim limitation that performs a specific computer function, the specification must disclose an algorithm for performing the claimed specific computer functions.  The specification does not disclose any specific algorithm for cross correlating that is performed by the digital signal processor 15.  An algorithm is defined, 
The limitation “the pre-constructed basis function simulating the effects of magnetic changes that are a consequence of inserting the electrically conductive objects into the detection space” renders the claim indefinite.  The specification does not describe what the pre-constructed basis function is nor how the basis function would simulate the effects of magnetic changes.  This limitation is discussed in the specification at para [100], however, this passage provides no additional clarifying details beyond what is claimed.  
 “Simulating the effects of magnetic changes that are a consequence of inserting the electrically conductive objects” is indefinite for the following reasons.  Simulating is defined as “the representation of the behavior or characteristics of one system through the use of another system” (dictionary.com).  What are the effects of magnetic change?  Since the effects of magnetic change are unknown it is not clear how the effects of magnetic changes are simulated.   It is not clear how “the effects of magnetic changes” are obtained by inserting “the objects” in the space when the objects are not known.    
	The claimed “analyzing the correlated output for magnitude peaks” renders the claim indefinite.  The “correlated output” is not described with respect to any magnitude peaks and therefore it is not clear how to analyze the output for magnitude peaks.  
	
Regarding claim 76, “the receptacle opening” lacks adequate antecedent basis.  

Regarding claim 82, step (b) recites “cross correlating the magnetic field intensity with a pre-constructed basis function”.   This function appears to be performed by the digital signal processor 15.  For a computer-implemented claim limitation that performs a specific computer function, the specification must disclose an algorithm for performing the claimed specific computer functions.  The specification does not disclose any specific algorithm for cross correlating that is performed by the digital signal processor 15.  An algorithm is defined, e.g., as a finite sequence of steps for solving a logical or mathematical problem or performing a task. MPEP § 2181(II)(B).  Fig. 5 illustrates a processing flow within the DSP unit 15 which illustrates “cross correlation” by the box 53.  This box is labeled cross correlation but the specification does not describe any algorithm for performing cross correlation.   
The limitation in step (b) “the pre-constructed basis function simulating the effects of insertion of the magnetically or electrically conductive objects into the detection space” renders the claim indefinite.  The specification does not describe what the pre-constructed basis function is nor how the basis function would simulate the effects the insertion.  This limitation is discussed in the specification at para [100], however, this passage provides no additional clarifying details beyond what is claimed.  
 “Simulating the effects of insertion of the magnetically or electrically conductive objects into the detection space” in step (b) is indefinite for the following reasons.  Simulating is defined as “the representation of the behavior or characteristics of one system through the use of another system” (dictionary.com).  What are the effects of insertion?  Since the effects of insertion are unknown it is not clear how the effects of 
	The claimed “correlated output” in step (c) is not described with respect to any magnitude peaks and therefore it is not clear how to analyze the output for magnitude peaks.
Claim(s) 61-66, 74, 75, and 77-81 not specifically addressed are also rejected due to dependence on a rejected base claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 55-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 55, 68, and 82 invokes 35 USC 112(f) in view of the claim interpretation above.  The claim must be interpreted to cover the corresponding structure, materials, or acts described in the specification as performing each entire claimed functions (i.e. correlating, simulating, and analyzing) and “equivalents thereof.”  In this instance the structure performing these functions is disclosed as digital processor unit 15.  The specification does not provide a disclosure of the corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed digital processor unit to perform all of the claimed functions.  
The specification only describes a “data processor unit” as a generic digital signal processor.   There is no description of a processor and programming sufficient to perform the functions (i.e. correlating, simulating, and analyzing) which would be required to support the claimed specialized functions. The specification does not indicate that the inventors had possession of the details of particular software or instructions that would implement the specialized functions as claimed. The specification is silent as to how the inventor has chosen to perform these functions.
Applicant’s specification shows the “cross-correlation” and “pre-constructed basis function” as boxes in Fig. 5 and presumably could cover all the well-known cross-correlations and basis functions and all future ones.  The specification does not demonstrate that Applicant had made an invention that achieved the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Claims 56-67 and 69-81 are also rejected under rejected for the reasons above due to dependence on a rejected base claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868